UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 ANTOINETTE SHAW,

                Plaintiff,

        v.                                               No. 17-cv-0738 (DLF/RMM)

 DISTRICT OF COLUMBIA,

                Defendant.


               ORDER ADOPTING REPORT AND RECOMMENDATION

       On February 8, 2019, Magistrate Judge Robin M. Meriweather filed a thorough and well-

reasoned Report and Recommendation recommending that both the plaintiff’s Motion for

Summary Judgment, Dkt. 10, and the Defendant’s Cross Motion for Summary Judgment, Dkt.

13, be granted in part and denied in part. See R&R, Dkt. 28. Neither party filed any objections

to the Report and Recommendation. Accordingly, it is

       ORDERED that, pursuant to 28 U.S.C. § 636(b)(1) and Rule 72.3(c) of the Rules of the

United States District Court for the District of Columbia, the findings and recommendations

made in the Report and Recommendation are ACCEPTED IN WHOLE and the Report and

Recommendation is ADOPTED AS THE OPINION OF THIS COURT. It is further

       ORDERED that the plaintiff’s Motion for Summary Judgment, Dkt. 10, is GRANTED

IN PART AND DENIED IN PART. It is also

       ORDERED that the Defendant’s Cross Motion for Summary Judgment, Dkt. 13, is

GRANTED IN PART AND DENIED IN PART. It is finally

       ORDERED that this case is REMANDED to the Hearing Officer for further

proceedings consistent with the Report and Recommendation. Those proceedings should include
the following: (1) conducting an additional hearing to determine an appropriate remedy for

DCPS’s denial of a FAPE to S.S. during the 2015–2016 school year and providing a detailed

evidence-based analysis of the appropriate relief necessary to redress DCPS’s reliance on

outdated evaluations during the triennial review; (2) determining an appropriate remedy for

DCPS’s failure to provide S.S. a FAPE by neglecting to provide prior written notice of S.S.’s

graduation; (3) further developing the record and determining whether DCPS denied S.S. a

FAPE by awarding her a diploma in 2016, including making factual findings about whether S.S.

satisfied the diploma requirements at Anacostia High School in the 2015 to 2016 school year and

analyzing whether any applicable regulatory requirements governed S.S.’s eligibility for a high

school diploma; and (4) fashioning an appropriate remedy if the Hearing Officer finds that S.S.’s

graduation denied S.S. a FAPE.




February 26, 2019                                           ________________________
                                                            DABNEY L. FRIEDRICH
                                                            United States District Judge




                                                2